DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 5/18/2020 & 10/14/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-11, 13, & 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent App. Pub. No. 2017/0020405 to Peterson.

Regarding claim 1, Peterson teaches a system for testing electrode quality, the system comprising:
a signal generator, configured to pass a generated signal, which has two different generated frequencies, through a circuit including an intrabody electrode (¶ [0024]: "The chirp signal 206 has a uniform spectral energy content similar to an impulse so that the impedance of the electrode and leadwire connections to the patient can be evaluated over a range of frequencies, versus measuring the impedance at a single frequency, as is commonly done in current AC leadfail detection systems."); and
a processor, configured to:
while the generated signal is passed through the circuit, identify a derived frequency, which is derived from the generated frequencies, on the circuit (¶ [0025]: "enabling the frequency response between each of the electrodes to be determined by taking the Fast Fourier Transform (FFT) of the input signal appearing at each electrode"), and
in response to identifying the derived frequency, generate an output indicating a flaw in the electrode (¶ [0025]: "The frequency response is then used to detect and classify impairments in the electrode and leadwire connection of each ECG signal lead.").

Regarding claim 3, Peterson teaches the system according to claim 1, wherein each of the generated frequencies is less than 100 Hz (¶ [0021]).

Regarding claim 7, Peterson teaches the system according to claim 1, wherein the electrode belongs to an intrabody probe (figure 1).

Regarding claim 8, Peterson teaches the system according to claim 7, further comprising a kit comprising:
the signal generator (502); and
an electrical interface configured to connect the electrode to the signal generator by connecting the kit to the probe (516).

Regarding claim 9, Peterson teaches the system according to claim 8, wherein the kit further comprises a communication interface (figure 5: the connection between 516 and 502), and wherein the processor is configured to identify the derived frequency by processing an output signal received from the kit via the communication interface (¶ [0035]).

Regarding claim 10, Peterson teaches the system according to claim 8, wherein the electrode is one of a plurality of electrodes belonging to the probe (¶ [0022]), and wherein the kit further comprises a multiplexer configured to selectively connect the electrodes to the signal generator (¶ [0022]: although the word "multiplexer" is not explicitly mentioned, the cited passage makes it clear that a multiplexer is inherent in the system in order to measure all electrodes via the electrode hub).

Regarding claim 11, Peterson teaches a method for testing electrode quality, the method comprising:
passing a generated signal, which has two different generated frequencies, through a circuit including an intrabody electrode (¶ [0024]: "The chirp signal 206 has a uniform spectral energy content similar to an impulse so that the impedance of the electrode and leadwire connections to the patient can be evaluated over a range of frequencies, versus measuring the impedance at a single frequency, as is commonly done in current AC leadfail detection systems.");
while passing the generated signal through the circuit, identifying a derived frequency, which is derived from the generated frequencies, on the circuit (¶ [0025]: "enabling the frequency response between each of the electrodes to be determined by taking the Fast Fourier Transform (FFT) of the input signal appearing at each electrode"); and
in response to detecting the derived frequency, generating an output indicating a flaw in the electrode (¶ [0025]: "The frequency response is then used to detect and classify impairments in the electrode and leadwire connection of each ECG signal lead.").

Regarding claim 13, Peterson teaches the method according to claim 11, wherein each of the generated frequencies is less than 100 Hz (¶ [0021]).

Regarding claim 17, Peterson teaches the method according to claim 15, wherein the electrode belongs to an intrabody probe (figure 1).

Regarding claim 18, Peterson teaches the method according to claim 17, wherein the signal generator belongs to a kit (502), and wherein passing the generated signal through the circuit comprises passing the generated signal through the circuit while the kit is connected to the probe (516).

Regarding claim 19, Peterson teaches the method according to claim 18, wherein identifying the derived frequency comprises identifying the derived frequency by processing an output signal received from the kit (¶ [0035]).

Regarding claim 20, Peterson teaches the method according to claim 18, wherein the electrode is one of a plurality of electrodes belonging to the probe (¶ [0022]), and wherein the kit further includes a multiplexer configured to selectively connect the electrodes to the signal generator (¶ [0022]: although the word "multiplexer" is not explicitly mentioned, the cited passage makes it clear that a multiplexer is inherent in the system in order to measure all electrodes via the electrode hub).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of United States Patent No. 3,663,954 to Alker.

	Regarding claim 2, Peterson teaches the system according to claim 1, but does not teach explicitly wherein the derived frequency is a difference between the generated frequencies.
	However, Alker teaches wherein the derived frequency is a difference between the generated frequencies (column 1 lines 9-22).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the difference in frequencies of Alker with the system of Peterson in order to provide a test result that shows not only that there is a flaw, but the extent/magnitude of the flaw.

Regarding claim 12, Peterson teaches the method according to claim 11, but does not teach explicitly wherein the derived frequency is a difference between the generated frequencies.
However, Alker teaches wherein the derived frequency is a difference between the generated frequencies (column 1 lines 9-22).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the difference in frequencies of Alker with the method of Peterson in order to provide a test result that shows not only that there is a flaw, but the extent/magnitude of the flaw.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of United States Patent No. Patent App. Pub. No. 2019/0321072 to Venjatachalam et al.

	Regarding claim 4, Peterson teaches the system according to claim 1, but does not teach explicitly wherein an amplitude of the generated signal is less than 50 μA.
	However, Venjatachalam teaches wherein an amplitude of the generated signal is less than 50 μA (¶ [0028]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the signal of less than 50 μA of Venjatachalam with the system of Peterson in order to assure that there is minimal risk to the patient, as that range of current is already used for other diagnostic devices used on patients.

	Regarding claim 14, Peterson teaches the method according to claim 11, but does not teach explicitly wherein an amplitude of the generated signal is less than 50 μA.
	However, Venjatachalam teaches wherein an amplitude of the generated signal is less than 50 μA (¶ [0028]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the signal of less than 50 μA of Venjatachalam with the method of Peterson in order to assure that there is minimal risk to the patient, as that range of current is already used for other diagnostic devices used on patients.

Claim(s) 5, 6, 15, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of United States Patent No. Patent App. Pub. No. 2020/0138512 to Beeckler et al.

Regarding claim 5, Peterson teaches the system according to claim 1, but does not teach explicitly wherein the signal generator is configured to pass the generated signal through the circuit while the electrode is submerged in an electrolytic solution.
However, Beeckler teaches wherein the signal generator is configured to pass the generated signal through the circuit while the electrode is submerged in an electrolytic solution (figure 1; ¶¶ [0047]-[0049]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the electrolyte solution of Beeckler with the system of Peterson to simulate an in vivo setting for testing without risk to a living being.

Regarding claim 6, Peterson in view of Beeckler teaches the system according to claim 5, and Beeckler further teaches wherein the electrolytic solution includes saline (¶¶ [0047]-[0048]).

Regarding claim 15, Peterson teaches the method according to claim 11, but does not teach explicitly wherein passing the generated signal through the circuit comprises passing the generated signal through the circuit while the electrode is submerged in an electrolytic solution.
However, Beeckler teaches wherein passing the generated signal through the circuit comprises passing the generated signal through the circuit while the electrode is submerged in an electrolytic solution (figure 1; ¶¶ [0047]-[0049]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the electrolyte solution of Beeckler with the method of Peterson to simulate an in vivo setting for testing without risk to a living being.

Regarding claim 16, Peterson in view of Beeckler teaches the method according to claim 15, and Beeckler further teaches wherein the electrolytic solution includes saline (¶¶ [0047]-[0048]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent App. Pub. No. 2014/0253140 to Gilbert discloses systems and methods for detecting abnormalities within a circuit of an electrosurgical generator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868 

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
6/17/22